COURT OF APPEALS OF VIRGINIA


            Present: Judges Elder, Beales and Senior Judge Willis
PUBLISHED


            Argued at Salem, Virginia


            SCOTT EDWARD KNIGHT
                                                                                  OPINION BY
            v.     Record No. 0768-11-3                                    JUDGE RANDOLPH A. BEALES
                                                                               NOVEMBER 13, 2012
            COMMONWEALTH OF VIRGINIA


                             FROM THE CIRCUIT COURT OF THE CITY OF STAUNTON
                                          Humes J. Franklin, Jr., Judge

                           Linda L. Czyzyk, Assistant Public Defender (Office of the Public
                           Defender, on brief), for appellant.

                           Rosemary V. Bourne, Assistant Attorney General (Kenneth T.
                           Cuccinelli, II, Attorney General, on brief), for appellee.


                   Scott Edward Knight (appellant) was convicted at a bench trial in the Circuit Court of the

            City of Staunton of four counts of malicious wounding in violation of Code § 18.2-51, and three

            counts of felony destruction of property in violation of Code § 18.2-137. 1 On appeal, appellant

            asserts (1) that the evidence at trial was insufficient to prove beyond a reasonable doubt that he

            acted with malice or with intent to maim, disable, or kill – and (2) that he did not have the

            specific intent to damage property when he drove his vehicle more than 40 to 70 miles per hour

            in excess of the speed limit in a populated area, causing a multiple car crash that injured several

            people and “totaled” multiple vehicles. For the following reasons, we disagree and we affirm his

            convictions.




                   1
                      Appellant was also convicted of reckless driving, but that conviction is not the subject
            of this appeal.
                                        I. BACKGROUND

       On April 6, 2010, at approximately 3:50 p.m., appellant was involved in a multiple car

crash on West Beverley Street in the City of Staunton. Appellant was driving Tiffany Colvin’s

white Volkswagen Jetta, which was in good working condition with properly functioning brakes.

Ms. Colvin, appellant’s girlfriend, had asked appellant to drive her uncle, Stanley Colvin, to the

Department of Motor Vehicles. On that clear and dry afternoon, the Jetta that appellant was

driving reached speeds of 77 to 107 miles per hour – 42 to 72 miles per hour over the posted

speed limit of 35 miles per hour while driving east on West Beverley Street (where there is a

“slight down grade” for vehicles traveling in that direction). He moved out of the through lane

of traffic and into the left turn lane, and drove the Jetta into a Jeep Grand Cherokee in the left

turn lane, causing the two vehicles to hit a Ford Taurus. The collision occurred in a populated

area inside the City of Staunton where there was a Food Lion, Wade’s Store, Two by Two

Learning Center, and other places of business.

       Eight eyewitnesses testified that appellant was driving at dangerously excessive speeds

immediately prior to the crash. Approximately five minutes before the crash, two Augusta

County Sheriff’s deputies, who were on their way to another call, observed a white Jetta

traveling eastbound on Parkersburg Pike toward Staunton. One of the officers, Officer Pultz,

testified that the car was “flying” past him, and he estimated that it was traveling “well over” 80

miles per hour. The other officer, Officer Smith, testified that he estimated the Jetta was

traveling 80 miles per hour or above. The posted speed limit at the location where Officer Smith

observed appellant’s speed was 45 miles per hour.

       Chuck Berry, a water truck driver, was travelling in the vicinity of Parkersburg Pike just

west of Staunton, when he witnessed a white Jetta traveling at a high rate of speed. While he

could not give an exact estimate of how fast appellant was traveling, he testified that the white

                                                 -2-
Jetta was traveling “at a high rate of speed toward [him]” and that the white Jetta “was going

pretty good.” Thomas Newman, a general contractor, testified that he saw a white Volkswagen

Jetta pass a red Corvette at a “high rate of speed” – so fast that it made the Corvette look as

though it was “almost sittin[g] still.” Tammy Balser, the assistant customer service manager at

Food Lion on West Beverley Street, testified that she observed a white car going “really fast”

and “a lot quicker than what you would see on a normal day.” She further noted that “there is a

lot of traffic on that road.”

        Elizabeth Tinsley was getting ready to turn into the Two by Two Learning Center when

she observed a vehicle go past her “really fast,” forcing her to pull over to the side of the road to

avoid being hit by appellant. When asked if appellant appeared to be braking, she testified that

“[i]t didn’t appear that [appellant was] stopping.” Joy Riley Surratt, a preschool teacher at Two

by Two Learning Center, was at the Center’s playground at the time of the crash. As part of her

job, she is regularly out on the playground located between the Two by Two Learning Center

and the Food Lion. Surratt, who hears traffic on West Beverley Street all the time, testified that

on the day of the crash, she saw a white car traveling “at a very high rate of speed” toward the

Food Lion. She noted that “traffic is normally not going very fast” in that area because the speed

limit drops from 35 miles per hour to 25 miles per hour just after the crash site.

        Another witness, Rhoda Derstine, testified that at approximately 3:45 p.m., while she was

driving home after working at her job as a school librarian, she was almost hit by a lighter

colored vehicle traveling at a “startlingly fast” rate. She was traveling on Parkersburg Pike when

she saw a vehicle “down a ways, far enough that [she] felt like [she] had plenty of time to turn

. . . to the right lane,” but she “did not have [her] turn completely made and there was a vehicle

immediately . . . outside [her] rearview mirror.” Derstine pulled over to the side of the road

because she was “shaking” and felt that she “would have been killed if [she] hadn’t moved.” She

                                                -3-
testified that she noticed the passenger in the vehicle was “sitting upright and stiff, just staring

straight ahead” and that “[t]he driver . . . looked like he was laughing.”

        The Commonwealth’s expert, Master Trooper Joel W. Sullivan, Jr., testified that, based

on his reconstruction of the scene of the crash, the Jetta continued driving in a straight direction

through the turn lane, until the point of impact. Master Trooper Sullivan estimated that the Jetta

must have been traveling between 103 and 107 miles per hour immediately prior to beginning its

pre-impact skid and that the Jetta was traveling between 77 and 83 miles per hour at the moment

of impact with the Jeep Grand Cherokee. The posted speed limit at the site of the collision was

35 miles per hour.

        The first car that appellant hit was a Jeep Grand Cherokee that was owned and driven by

Elizabeth Benbow. She was driving, at most, 10 miles per hour eastbound in the left turn lane of

West Beverley Street, and preparing to turn left into the Food Lion parking lot when she was

struck by appellant. She testified that, as a result of the crash, she suffered injuries to her brain,

clavicle, and scapula, as well as a broken rib. Her Jeep Grand Cherokee, which she estimated to

be worth $6,000 before the crash, was declared “totaled” by the insurance company. Her

14-year-old son, who was a passenger in the vehicle at the time of the collision, testified that he

suffered cuts, bleeding, bruises, headaches, and neck pain from the crash.

        As a result of appellant’s driving the Jetta into the Jeep Grand Cherokee, the two vehicles

both hit another vehicle – a Ford Taurus owned and driven by Nannie Brown. She was in the

westbound lane of traffic when she was hit. Brown tried to apply her brakes to avoid being hit

by appellant, but she was unsuccessful. Brown suffered a deep abrasion on her leg and fractured

her sternum. She estimated her car to be worth $1,600 before the crash, but it was declared

“totaled” by the insurance company after the crash.




                                                 -4-
       The passenger in the Jetta driven by appellant, Stanley Colvin, did not testify at trial due

to his severe physical injuries. 2 Stanley Colvin’s brother, Donald Colvin, testified without

objection to his brother’s injuries. Donald Colvin stated that, before the crash, Stanley Colvin

had been in good health, but that, after the crash, he was hospitalized and almost died as a result

of the injuries sustained in the crash. Donald Colvin testified that, as a result of the crash, his

brother was in intensive care for three months and that his leg bone had been pushed up through

his hip socket and had broken his pelvis. Corporal Campbell, who was one of the first to respond

to the collision, testified that Stanley Colvin was “bloody and obviously screaming in pain.”

Tiffany Colvin, the owner of the Jetta driven by appellant, estimated that the value of the car was

$2,300 before the crash.

                                           II. ANALYSIS

       When considering the sufficiency of the evidence on appeal, “a reviewing court does not

‘ask itself whether it believes that the evidence at the trial established guilt beyond a reasonable

doubt.’” Crowder v. Commonwealth, 41 Va. App. 658, 663, 588 S.E.2d 384, 387 (2003)

(quoting Jackson v. Virginia, 443 U.S. 307, 318-19 (1979)). “Viewing the evidence in the light

most favorable to the Commonwealth, as we must since it was the prevailing party in the trial

court,” Riner v. Commonwealth, 268 Va. 296, 330, 601 S.E.2d 555, 574 (2004), “[w]e must

instead ask whether ‘any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt,’” Crowder, 41 Va. App. at 663, 588 S.E.2d at 387 (quoting

Kelly v. Commonwealth, 41 Va. App. 25, 257, 584 S.E.2d 444, 447 (2003) (en banc)). See also


       2
          On brief, appellant argues, “because Stanley Colvin did not appear in court to testify to
his injuries, Mr. Scott [sic] believes the trial court erred in finding him guilty beyond a
reasonable doubt of maliciously wounding Mr. Colvin.” However, appellant’s assertion is not
properly reflected in his assignments of error. See Rule 5A:12(c). Further, appellant did not
comply with Rule 5A:20 because he did not cite any authority to support this argument. As
such, this argument was not properly presented on appeal, and this Court will not consider it.

                                                 -5-
Maxwell v. Commonwealth, 275 Va. 437, 442, 657 S.E.2d 499, 502 (2008). “This familiar

standard gives full play to the responsibility of the trier of fact fairly to resolve conflicts in the

testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate

facts.” Jackson, 443 U.S. at 319.

        Moreover, Code § 8.01-680 states that:

                When a case, civil or criminal, is tried by a jury and a party objects
                to the judgment or action of the court in granting or refusing to
                grant a new trial on a motion to set aside the verdict of a jury on
                the ground that it is contrary to the evidence, or when a case is
                decided by a court without the intervention of a jury and a party
                objects to the decision on the ground that it is contrary to the
                evidence, the judgment of the trial court shall not be set aside
                unless it appears from the evidence that such judgment is plainly
                wrong or without evidence to support it.

(Emphasis added). Using this appropriate standard of appellate review, we cannot say that the

trial court was plainly wrong as a matter of law in convicting appellant of malicious wounding in

violation of Code § 18.2-51, and felony destruction of property in violation of Code § 18.2-137.

                                A. Malicious Wounding Convictions

        Appellant argues that there is insufficient evidence supporting his conviction of four

counts of malicious wounding in violation of Code § 18.2-51, which states as follows:

                If any person maliciously shoot, stab, cut, or wound any person or
                by any means cause him bodily injury, with the intent to maim,
                disfigure, disable, or kill, he shall, except where it is otherwise
                provided, be guilty of a Class 3 felony. If such act be done
                unlawfully but not maliciously, with the intent aforesaid, the
                offender shall be guilty of a Class 6 felony.

Specifically, appellant argues that he did not act maliciously and that he did not have the specific

intent to maim, disfigure, disable, or kill.




                                                  -6-
                                               Malice

       “Whether or not an accused acted with malice is generally a question of fact and may be

proved by circumstantial evidence.” Canipe v. Commonwealth, 25 Va. App. 629, 642, 491

S.E.2d 747, 753 (1997).

               Malice inheres in the intentional doing of a wrongful act without
               legal justification or excuse. Malice is not confined to ill will, but
               includes any action flowing from a wicked or corrupt motive, done
               with an evil mind or wrongful intention, where the act has been
               attended with such circumstances as to carry in it the plain
               indication of a heart deliberately bent on mischief.

Williams v. Commonwealth, 13 Va. App. 393, 398, 412 S.E.2d 202, 205 (1991).

        “In making the determination whether malice exists, the fact-finder must be guided by

the quality of the defendant’s conduct, its likelihood of causing death or great bodily harm, and

whether it was volitional or inadvertent . . . .” Essex v. Commonwealth, 228 Va. 273, 282, 322

S.E.2d 216, 221 (1984) (emphasis added). Furthermore, “[m]alice may be inferred ‘from the

deliberate use of a deadly weapon.’” Doss v. Commonwealth, 23 Va. App. 679, 686, 479 S.E.2d

92, 96 (1996) (quoting Perricllia v. Commonwealth, 229 Va. 85, 91, 326 S.E.2d 679, 683

(1985)). “A motor vehicle, wrongfully used, can be a weapon as deadly as a gun or a knife.”

Essex, 228 Va. at 281, 322 S.E.2d at 220.

       There are two types of malice – express malice and implied malice. “Implied malice may

be inferred from ‘conduct likely to cause death or great bodily harm, wilfully or purposefully

undertaken.’” Canipe, 25 Va. App. at 642, 491 S.E.2d at 753 (quoting Essex, 228 Va. at 281,

322 S.E.2d at 220). “Generally, implied malice is equivalent to ‘constructive malice;’ that is,

‘malice as such does not exist but the law regards the circumstances of the act as so harmful that

the law punishes the act as though malice did in fact exist.’” Pugh v. Commonwealth, 223 Va.

663, 668, 292 S.E.2d 339, 341 (1982) (quoting 1 Wharton’s Criminal Law and Procedure § 245,

at 529 (1957)). Here, the totality of appellant’s volitional acts were such that a rational fact
                                                -7-
finder could have found that he intended to cause death or great bodily harm and, thus, that his

malice was implied.

       Appellant cites Essex as a case whose facts are directly on point. The Supreme Court in

Essex reversed Essex’s conviction for second-degree murder because the Court found the

Commonwealth’s evidence was insufficient as a matter of law to support a finding of implied

malice. 228 Va. at 284, 287, 322 S.E.2d at 222, 224. However, in deciding Essex, the Supreme

Court expressly focused its analysis and holding on the specific and unique issue of how driving

under the influence affects the element of malice necessary to support a conviction of

second-degree murder. 3 Here, there is no issue of whether appellant was driving under the

influence, so the analysis in Essex is just not squarely on point with the circumstances here.

       Even if Essex could be interpreted more broadly than in the specific context of a motorist

who drives under the influence, the facts of this case are still quite different and easily

distinguishable from those in Essex. Furthermore, the facts here meet the general description of

a motorist who acts with malice, as described by the Supreme Court in Essex.

       Here, unlike in Essex, there is sufficient evidence from which a rational fact finder could

infer that appellant’s actions constitute implied malice because they were volitional and

intentional, and it was inevitable that, under the circumstances of this case, they would result in

death or great bodily harm. In Essex, the defendant was driving at night. Here, the evidence


       3
           The Supreme Court in Essex specifically outlined the issue it addressed:

                 In this case of first impression, we must determine whether driving
                 under the influence of alcohol resulting in a fatal collision, can
                 supply the requisite element of implied malice to support a
                 conviction of second-degree murder. The appeal also raises
                 questions concerning the application of the statutory presumption
                 of intoxication in a prosecution for both homicide and driving
                 under the influence.

228 Va. at 278, 322 S.E.2d at 218.
                                                 -8-
shows that appellant was travelling during the afternoon at approximately 3:50 p.m., on a clear

and dry day, and in an area populated with numerous other motorists and near a shopping plaza

in a commercial area of the City of Staunton where there was a Food Lion, Wade’s Store, Two

by Two Learning Center, and other places of business. According to eight eyewitnesses,

appellant drove through this populated area at an extremely high rate of speed. Master Trooper

Sullivan estimated that appellant was driving at a speed of roughly 103 to 107 miles per hour

before the crash – in an area with a posted speed limit of 35 miles per hour, with a sign notifying

drivers to reduce their speed ahead. Appellant was driving the Jetta so fast in a populated area

with numerous cars around that a rational fact finder could infer that he intended to use the Jetta

as a deadly weapon. Essex, by comparison, was only driving 55 miles per hour, and the record

in Essex does not indicate that the defendant was driving through a commercial area. Rather

than driving inside the City of Staunton, as was appellant, Essex was driving 55 miles per hour

on State Route 28, out in the County of Fauquier.

       While Essex was driving under the influence of alcohol, there is no evidence here that

appellant’s vision or abilities were in any way impaired prior to the crash. Appellant drove the

Jetta out of the through lane of traffic and into the left turning lane where customers drive to

enter the Food Lion Shopping Plaza. He applied the brakes, but investigators approximated that,

even though the posted speed limit was 35 miles per hour, appellant was still traveling 77 to 83

miles per hour when he actually hit the Jeep Grand Cherokee, which was preparing to turn left

into the shopping plaza and was traveling approximately 10 miles per hour when struck by

appellant. Moreover, while Essex swerved while driving, there is no indication from the record

that appellant here was trying to avoid contact, especially when the evidence is viewed in the

light most favorable to the Commonwealth (as we must since it was the prevailing party below).

A fact finder could rationally conclude that, because appellant only applied his brakes at the very

                                                -9-
last moment, the braking was merely intended as a sheer act of self-preservation. Elizabeth

Tinsley, an eyewitness, testified that it did not appear that appellant was stopping. Moreover,

appellant’s application of the brakes only marginally decreased his dangerously excessive speed

– from 103 to 107 miles per hour to 77 to 83 miles per hour, in an area where the speed limit was

35 miles per hour and where a sign noting “Reduced Speed Ahead” was posted. Appellant drove

so fast just before the crash that three witnesses testified that they actually moved to avoid being

hit by appellant (and only two of those witnesses were successful). In Essex, the defendant was

the one swerving – albeit between lanes of traffic.

       In addition to the fact that this case is distinguishable from Essex because appellant here

drove extremely fast in a populated area, the facts in this case appear to meet the Supreme

Court’s described requirements in Essex of a motorist who acts with malice when driving his

vehicle into a crowd of people for the perverse thrill of terrifying people. The Supreme Court

explained:

               [A] motorist who attempts to pass another on a “blind curve” may
               be acting with such criminal negligence that if he causes the death
               of another in a resulting traffic accident he will be guilty of
               manslaughter. And such a motorist may be creating fully as great
               a human hazard as one who shoots into a house or train “just for
               kicks,” who is guilty of murder if loss of life results. The
               difference is that in the act of the shooter there is an element of
               viciousness – an extreme indifference to the value of human life –
               that is not found in the act of the motorist.

Essex, 228 Va. at 284, 322 S.E.2d at 222 (quoting Blackwell v. State, 369 A.2d 153, 158 (Md.

Ct. Spec. App. 1977)). The Supreme Court in Essex further stated that “one who deliberately

drives a car into a crowd of people at a high speed, not intending to kill or injure any particular

person, but rather seeking the perverse thrill of terrifying them and causing them to scatter might

be convicted of second degree murder if death results.” Id. at 283, 322 S.E.2d at 220.

Second-degree murder, of course, is a homicide committed with malice. Id. at 280, 322 S.E.2d

                                                - 10 -
at 219-20. Similarly, as discussed supra, malicious wounding is a crime requiring the presence

of malice. Thus, this portion of the Supreme Court’s opinion in Essex is applicable here – to the

extent that it discusses circumstances supporting a finding of malice.

       In this case, when appellant drove at an extremely high rate of speed, he chose to drive

the Jetta out of the eastbound through lane of traffic and into the left turn lane where vehicles

wait to turn into the Food Lion Shopping Plaza (as opposed to choosing to continue driving in

the only through lane or choosing to veer away from traffic, even off of the road). A rational fact

finder could infer that, when driving at such a high rate of speed in the left turn lane, where

drivers exit the road to enter the plaza where the Food Lion is located, appellant intended to ram

into other vehicles waiting to turn into the shopping plaza.

       Moreover, Rhoda Derstine testified that she saw appellant laughing while driving at these

incredibly high speeds. Derstine also testified that while appellant “was laughing,” the passenger

in the vehicle sitting beside him, on the contrary, was “sitting upright and stiff, just staring

straight ahead.”

       Given all the circumstances in this case, a rational fact finder could certainly infer that,

when appellant was observed laughing while he was driving for quite some time at

approximately 42 to 72 miles per hour above the speed limit (causing at least three people to

move to avoid being hit by appellant), in a populated area with numerous cars around, he acted

willfully, volitionally, and with implied malice. A rational fact finder could make this

conclusion especially in light of the fact that appellant moved into the left turn lane and rammed

into the back of the car there that was waiting to turn into the Food Lion Shopping Plaza.

       Appellant’s actions were more than simply reckless, grossly negligent behavior. A

rational fact finder could conclude that, when appellant chose to drive the Jetta in this extremely

dangerous manner at these incredibly high speeds, he was, as the Commonwealth’s attorney

                                                - 11 -
stated at trial, “basically strapp[ing] himself into a rocket and sho[oting] it into the City of

Staunton” onto West Beverley Street – a rocket that would inevitably result in serious injury or

death to people traveling in the commercial area. Thus, the evidence was sufficient to support

the finding that the totality of appellant’s volitional actions were such that a rational fact finder

could infer implied malice.

                                            Specific Intent

        “[T]he fact finder may infer that a person intends the immediate, direct, and necessary

consequences of his voluntary acts.” Moody v. Commonwealth, 28 Va. App. 702, 706-07, 508

S.E.2d 354, 356 (1998).

                The specific intent to commit [a crime] may be inferred from the
                conduct of the accused if such intent flows naturally from the
                conduct proven. Where the conduct of the accused under the
                circumstances involved points with reasonable certainty to a
                specific intent to commit [the crime], the intent element is
                established.

Wilson v. Commonwealth, 249 Va. 95, 101, 452 S.E.2d 669, 674 (1995) (emphasis added)

(citation omitted).

        The rational fact finder standard used in sufficiency of the evidence appeals recognizes

that a fact finder may “draw reasonable inferences from basic facts to ultimate facts.” Haskins v.

Commonwealth, 44 Va. App. 1, 10, 602 S.E.2d 402, 406 (2004) (citations omitted). According

to the record on appeal here, appellant voluntarily drove a vehicle 42 to 72 miles per hour above

the posted speed limit of 35 miles per hour, out of a through lane of traffic and into a turn lane, in

a commercial area where many vehicles were traveling at slow rates of speed, thereby causing a

multiple-car crash in which several people were severely injured. This is not a case where

vehicles traveling at a high rate of speed on an expressway or interstate highway simply collided.

Instead, appellant’s vehicle alone was traveling at such a dangerous rate of speed, given his

surroundings inside the City of Staunton, that a rational fact finder certainly could infer that
                                                 - 12 -
appellant intended “the immediate, direct, and necessary consequences of his voluntary acts.”

Moody, 28 Va. App. at 706-07, 508 S.E.2d at 356.

    Therefore, the trial court did not err in its finding of specific intent.

                         B. Intentional Destruction of Property Convictions

        Code § 18.2-137(B) reads in pertinent part, “If any person intentionally causes such

injury, he shall be guilty of . . . (ii) a Class 6 felony if the value of or damage to the property,

memorial or monument is $1,000 or more.” This Court has determined

                that Code § 18.2-137(B) attaches criminal liability when a person
                performs a volitional act that damages the property of another and
                the person specifically intends to cause damage to the property by
                that act . . . Code § 18.2-137(B) does not criminalize the mere
                performance of a volitional act conducted in a criminally negligent
                manner that happens to damage the property of another.

Scott v. Commonwealth, 58 Va. App. 35, 49, 707 S.E.2d 17, 25 (2011).

        Appellant argues that this case is similar to Scott where this Court reversed Scott’s

conviction of felony property destruction under Code § 18.2-137(B). This Court, in reversing,

reasoned that the trial court had found Scott’s actions were unintentional and had acquitted him

of first-degree murder, malicious wounding, and attempted malicious wounding. In finding

Scott guilty of felony property damage, the trial court stated that Scott’s reckless driving

amounted to negligence so gross, wanton, and culpable as to show a reckless disregard of human

life, or criminal negligence. This Court found that criminal negligence did not satisfy the intent

requirement of Code § 18.2-137(B).

        However, unlike in Scott, the trial court here found appellant guilty of malicious

wounding and guilty of intentionally destroying property (not acting with criminal negligence).

Therefore, Scott does not control our analysis. Instead, we consider whether appellant had

specific intent to destroy property in violation of Code § 18.2-137(B).



                                                  - 13 -
            The requisite specific intent “may, like any other fact, be shown by
            circumstances. Intent is a state of mind which can be evidenced only by
            the words or conduct of the person who is claimed to have entertained
            it.” When facts are equally susceptible to more than one interpretation,
            one which is consistent with the innocence of the accused, the trier of
            fact cannot arbitrarily adopt an inculpatory interpretation. The fact
            finder, however, is entitled to draw inferences from proved facts, so long
            as the inferences are reasonable and justified. Furthermore, the fact
            finder may infer that a person intends the immediate, direct, and
            necessary consequences of his voluntary acts. Thus, when the fact finder
            draws such inferences reasonably, not arbitrarily, they will be upheld.

Moody, 28 Va. App. at 706-07, 508 S.E.2d at 356 (emphasis added) (citations omitted). The

requisite intent must be determined from ‘“the outward manifestation of [a person’s] actions

leading to usual and natural results, under the peculiar facts and circumstances disclosed.’”

Hughes v. Commonwealth, 18 Va. App. 510, 519, 446 S.E.2d 451, 457 (1994) (quoting Ingram

v. Commonwealth, 192 Va. 794, 801, 66 S.E.2d 846, 850 (1951)).

       Here, the record strongly supports the inference that the “outward manifestation” of

appellant’s actions was the intentional and volitional driving of a car at extremely high speeds

within a commercial area of the City of Staunton, and out of a through lane of traffic into a left

turn lane where he crashed into the back of another vehicle (and then caused both vehicles to hit

a third vehicle). Id. A rational fact finder could certainly find that appellant intended the

“immediate, direct, and necessary consequences” of his “voluntary acts” in a populated area

where numerous cars were present and that he thus intended the damage to the vehicles and

property in violation of Code § 18.2-137(B). Moody, 28 Va. App. at 706-07, 508 S.E.2d at 356.

Therefore, the trial court did not err in convicting appellant of felony destruction of property.

                                        III. CONCLUSION

       In this case, ample evidence supports the trial court’s finding that appellant is guilty

beyond a reasonable doubt of malicious wounding of four individuals in violation of Code




                                               - 14 -
§ 18.2-51, and of felony destruction of property in violation of Code § 18.2-137. Accordingly,

for the foregoing reasons, we affirm these convictions.

                                                                                 Affirmed.




                                              - 15 -
Elder, J., dissenting.

        The majority holds that driving at approximately 42 to 72 miles per hour above the speed

limit, in a populated area with numerous cars around is sufficient to support a finding that

appellant acted maliciously when he caused the traffic accident that injured four people. The

majority further holds that the “‘outward manifestation’” of appellant’s actions was the

intentional and volitional driving of a car at extremely high speeds,” which caused the intentional

damage to three other vehicles. I believe that appellant’s conduct—although appallingly

egregious and reckless—constitutes mere negligence and that the evidence does not support a

finding of implied malice or the specific intent to cause the destruction of property. I would

therefore reverse appellant’s convictions for malicious wounding and intentional destruction of

property, and I respectfully dissent.

                                         Malicious Wounding

        Code § 18.2-51 provides that

                If any person maliciously shoot, stab, cut, or wound any person or
                by any means cause him bodily injury, with the intent to maim,
                disfigure, disable, or kill, he shall . . . be guilty of a Class 3 felony.
                If such act be done unlawfully but not maliciously, with the intent
                aforesaid, the offender shall be guilty of a Class 6 felony.

The critical distinction in this case is whether appellant acted maliciously, rather than unlawfully,

when he caused the traffic accident. Malice is “the doing of a wrongful act intentionally, or

without just cause or excuse, or as a result of ill will. It may be directly evidenced by words, or

inferred from acts and conduct which necessarily result in injury.” Robertson v. Commonwealth,

31 Va. App. 814, 823, 525 S.E.2d 640, 645 (2000). Malice is not “confined to ill will, but

includes any action flowing from a wicked or corrupt motive, done with an evil mind or

wrongful intention, where the act has been attended with such circumstances as to carry in it the




                                                  - 16 -
plain indication of a heart deliberately bent on mischief.” Williams v. Commonwealth, 13

Va. App. 393, 398, 412 S.E.2d 202, 205 (1991).

        Malice may be express or implied by conduct. Coleman v. Commonwealth, 184 Va. 197,

201, 35 S.E.2d 96, 97 (1945). “‘Implied malice exists when any purposeful, cruel act is

committed by one individual against another without any, or without great provocation.’” Essex

v. Commonwealth, 228 Va. 273, 280, 322 S.E.2d 216, 220 (1984) (quoting Pugh v.

Commonwealth, 223 Va. 663, 668, 292 S.E.2d 339, 341 (1982)). The wrongful act must be done

“willfully or purposefully.” Williamson v. Commonwealth, 180 Va. 277, 280, 23 S.E.2d 240,

241 (1942).

        Although the majority accurately describes the events that gave rise to the traffic

accident, I do not agree this evidence supports a finding that appellant’s conduct was so vicious

or extremely indifferent as to rise to the level of malice. The Supreme Court in Essex explained

that in order to sustain a conviction for second-degree murder,

                the victim must be shown to have died as a result of the
                defendant’s conduct, and the defendant’s conduct must be shown
                to be malicious. In the absence of express malice, this element
                may only be implied from conduct likely to cause death or great
                bodily harm, willfully or purposefully undertaken. Thus, for
                example, one who deliberately drives a car into a crowd of people
                at a high speed, not intending to kill or injure any particular person,
                but rather seeking the perverse thrill of terrifying them and causing
                them to scatter, might be convicted of second-degree murder if
                death results. One who accomplishes the same result
                inadvertently, because of grossly negligent driving, causing him to
                lose control of his car, could be convicted only of involuntary
                manslaughter. In the first case the act was volitional; in the second
                it was inadvertent, however reckless and irresponsible.

Essex, 228 Va. at 281, 273 S.E.2d at 220. The majority believes appellant’s conduct falls under

the former scenario; I believe it falls under the latter.

        Here, the evidence showed that appellant, while traveling in excess of 100 miles per hour,

drove in a left turn lane, in an area with a posted speed of 35 miles per hour, and where other
                                                 - 17 -
vehicles were turning into and out of traffic. It is clear that appellant is guilty of “an appalling

degree of reckless driving.” Id. at 284, 273 S.E.2d at 222. However, the fact-finder “could only

speculate, upon this evidence, whether the defendant embarked upon his ill-fated course of

conduct willfully and with a malicious purpose. No facts were proved from which such a

purpose can be inferred.” Id. Appellant embarked on the trip for the stated purpose of driving

Stanley Colvin to the local Department of Motor Vehicles. Further, the fact that he applied the

brakes indicates that he did not intend to strike Benbow’s Jeep, whether out of self-preservation

or concern for the safety of others. Although the skid marks did not indicate an attempt to avoid

Benbow’s Jeep, this is not dispositive of appellant’s guilt because it is just as reasonable to

believe that he had very little time to react given the extremely reckless speed at which he was

driving. And, although appellant appeared to be laughing as he was driving at a high rate of

speed, the evidence is insufficient to supply the context for appellant’s behavior without

resorting to speculation and surmise. Compare Haywood v. Commonwealth, 20 Va. App. 562,

567, 458 S.E.2d 606, 608-09 (1995) (noting that “while the evidence may support an hypothesis

that Haywood acted with malice and intended to run over or through anyone or anything that got

in his way,” the evidence did not exclude the reasonable hypothesis of innocence that he “merely

attempted to run a roadblock to avoid apprehension”), with Holley v. Commonwealth, 44 Va.

App. 228, 235, 604 S.E.2d 127, 130-31 (2004) (holding that the act of accelerating towards a

police officer established sufficient evidence to support the inference that the defendant sought to

escape apprehension and intended to injure the police officer while doing so).

       The Supreme Court made clear that “if the [injury] results from negligence, however

gross or culpable, and the [injury] is contrary to the defendant’s intention, malice cannot be

implied.” Essex, 228 Va. at 280, 322 S.E.2d at 220. Appellant deliberately chose to drive a car

at a high rate of speed, but such evidence does not indicate an intent to viciously cause the traffic

                                                - 18 -
accident that led to the injuries of four people. Because I believe the evidence does not support a

finding of the requisite element of malice, I would reverse and remand the matter to the trial

court so that the Commonwealth may pursue charges on the lesser-included offense of unlawful

wounding, if it be so advised.

                                 Intentional Destruction of Property

       Code § 18.2-137(B) provides that a person who “intentionally causes” the destruction or

damage of property is guilty of “a Class 6 felony if the value of or damage to the property . . . is

$1,000 or more.” (Emphasis added). “Code § 18.2-137(B) attaches criminal liability when a

person performs a volitional act that damages the property of another and the person specifically

intends to cause damage to the property by that act.” Scott v. Commonwealth, 58 Va. App. 35,

49, 707 S.E.2d 17, 25 (2011). By contrast, “any person [who] unlawfully destroys, defaces,

damages or removes without the intent to steal any property, real or personal, not his own” is

guilty of a Class 3 misdemeanor. Code § 18.2-137(A) (emphasis added). The use of the term

“unlawfully” “connote[s] a less culpable mental state than the word ‘intentionally.’” Scott, 58

Va. App. at 51, 707 S.E.2d at 25. An unlawful act simply requires “the performance of a lawful

act in a criminally negligent manner.” Crowder v. Commonwealth, 16 Va. App. 382, 385, 429

S.E.2d 893, 894, aff’d on reh’gen banc, 17 Va. App. 202, 436 S.E.2d 192 (1993). Thus, “Code

§ 18.2-137(B) does not cover criminally negligent conduct—instead, such conduct falls under

Code § 18.2-137(A).” Scott, 58 Va. App. at 53, 707 S.E.2d at 26.

       Similar to the discussion above, I believe the evidence falls just short of supporting a

finding of specific intent to cause the destruction of property under Code § 18.2-137(B).

Although Scott left open the “question of whether an unintended consequence can be so probable

and foreseeable as to be deemed intentional under the statute,” 58 Va. App. at 54 n.10, 707

S.E.2d at 27 n.10, this is not the case here. Driving in an appallingly reckless manner in and of

                                                - 19 -
itself is not sufficient evidence that appellant intended to hit anyone. The fact that he applied his

brakes with such force—resulting in a thirty-mile-per-hour decrease in speed—supports the

reasonable hypothesis of innocence that he lacked such intent. Because our case law makes very

clear that crimes involving malice require the specific intent to cause the effect, anything that

involves negligence, no matter how severe, is insufficient as a matter of law. For these reasons, I

would reverse appellant’s convictions for intentional destruction of property and remand the

matter to the trial court so that the Commonwealth may pursue charges on the lesser-included

offense of unlawful destruction of property, if it be so advised.




                                                - 20 -